SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX PETRÓLEO BRASILEIRO S.A. - PETROBRAS Publicly Traded Company MATERIAL FACT Merger of RNEST Rio de Janeiro, October 25 th , 2013 – Petróleo Brasileiro S.A. – Petrobras, in compliance with the provision set forth in CVM Instruction No. 358/02, announces that its Board of Directors, in a meeting held today, approved the proposal to merge Refinaria Abreu e Lima S.A. – RNEST, which is a wholly-owned subsidiary of Petrobras. The merger will be submitted for analysis and discussion of shareholders during a Special Meeting to be convened at the appropriate time. RNEST was formed, among other purposes, to facilitate possible partnerships with investors interested in refining activities in Brazil. Negotiations with interested parties, within the premises established by Petrobras, were unsuccessful. The merger of Refinaria Abreu e Lima S.A. into Petrobras is aimed at improving the execution of construction work currently in progress and at facilitating the coordination of refining activities and distribution of oil products produced by Petrobras´ refining portfolio. Since the merger involves a wholly-owned subsidiary, there will be no capital increase at Petrobras or new stock issue. RNEST shares will be extinguished. Rio de Janeiro, October 25 th , Almir Guilherme Barbassa Chief Financial and Investor Relations Officer Petróleo Brasileiro S.A. – Petrobras SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 25, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
